FILE COPY


                                   M A N D A T E

TO THE 53RD DISTRICT COURT of TRAVIS COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 26th day of
February, 2015, the cause upon appeal to revise or reverse your judgment between

Greg Abbott, Attorney General of                                              Appellant,
Texas,
                                            v.
City of Liberty, Texas                                                         Appellee.
CAUSE NO. 13-13-00614-CV                                    (Tr.Ct.No. D-1-GV-12-000040)

was determined; and therein our said Court made its order in these words:

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on
appeal, concludes the judgment of the trial court should be reversed and rendered. The
Court orders the judgment of the trial court REVERSED and RENDERED. Costs of the
appeal are adjudged against appellee.

       We further order this decision certified below for observance.

                                         

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 18th day of May, 2015.




                                                 Dorian E. Ramirez, CLERK